— Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, John J. Galasso, a Justice of the Supreme Court, Nassau County, in effect, to vacate a judgment of foreclosure and sale entered October 3, 2012, in the Supreme Court, Nassau County, in an underlying action entitled L&L Assoc. Holding Corp. v Sadowski, filed under index No. 10-004147, place the underlying action on the trial calendar, and order “the names and addresses of notice of settlement paid with payout amounts.”
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Dillon, J.E, Angiolillo, Leventhal and Lott, JJ., concur.